

Exhibit 10b (xxii)


SUMMARY DESCRIPTION OF THE
2012 COMPANY MANAGEMENT INCENTIVE PROGRAM


I. Introduction


The 2012 Company Management Incentive Program (MIP) was designed to focus on two
key factors that drive improvements in shareholder value:  return on invested
capital (ROIC) and sales growth.
 
II. Objectives


The MIP is designed to:


•
Encourage decision-making focused on producing a favorable rate of ROIC and on
growing the business rapidly, thus leading to improvements in shareholder value.

•
Influence participants to make decisions consistent with shareholders’
interests.

•
Align management with Company objectives.

•
Attract and retain the talent required to achieve the Company’s objectives.



III. Eligibility


Positions that participate in this program are those that have significant
impact on the Company. Eligibility for participation in this program is based on
the determination of management. Criteria for inclusion are market practice,
impact of the role on overall Company results, and internal practice.
Participation in this program is subject to the Terms and Conditions.


IV. Performance Measures


Shareholder value will improve most dramatically if the Company can achieve two
goals simultaneously:


1. Produce a constantly improving rate of ROIC, and


2. Grow the business rapidly.


The 2012 MIP will be based on ROIC and sales growth. The payout earned is the
sum of the ROIC and sales growth results. This can be represented algebraically
as follows:
 
Total Payout = ROIC Payout + Sales Growth Payout


ROIC is defined as operating earnings divided by net working assets:
ROIC
=
Operating Earnings
Net Working Assets
 



The ROIC component will range from 0% to 60% of a participant’s total Target
Incentive.


Sales growth is defined as year-over-year performance:
Sales growth
=
Total Company Sales, Current Year
  Total Company Sales, Prior Year
-1



The sales growth component will range from 0% to 150% of a participant’s total
Target Incentive.


--------------------------------------------------------------------------------




The overall incentive amount earned is capped at 200% of a participant's total
Target Incentive. 


Management would be allowed to recommend discretionary adjustments to the ROIC
and sales growth portions of the payout, to correct for any windfalls or
shortfalls beyond the control of participants.


V. Target Award Opportunity
 
Target awards for each position are based on competitive market practice and
internal considerations and are stated as a percentage of the employee’s base
salary.


VI. Determination Of Payment Amounts


The following process is used to determine the payment amount for each
participant.


Step 1: Determine the performance results for ROIC and the resultant performance
to goal. Compute the appropriate percentage of Target Incentive earned.


Step 2: Determine the performance results for sales growth and the resultant
performance to goal. Compute the appropriate percentage of Target Incentive
earned.  Add these results to the results from Step 1 to determine the Total %
Payout.


Step 3: Calculate each participant’s incentive amount earned as follows:


Incentive Amount Earned = Total % Payout x (Annualized Base Salary (as of
12/31)  x  Target Incentive %)


Those employees who are eligible to participate for only part of the year will
have their incentive amount adjusted accordingly, based on the eligibility
provisions of the Terms and Conditions.


Step 4: The Compensation Committee of Management and the Compensation Committee
of the Board must approve final incentive amounts.


Step 5: Once approved, final incentive amounts are forwarded to the Employee
Systems manager for payment.
